DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on Aug. 27, 2021 is acknowledged.
Claims 1-14 have been canceled. Claims 15-28 have been added. Overall, claims 15-28 are pending in this application.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “delivery member”, “adjusting device”, “setting structure” recited in claim 15.
	- delivery member ---> interpret as member (generic placeholder) for delivery (function);

	- adjusting device ---> interpret as device (generic placeholder) for adjusting (function);
	- setting structure ---> interpret as structure (generic placeholder) for setting (function).
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Regarding claim 15, the term “can move back and forth” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition the  setting structure moves back and forth within the pump housing and under what condition the setting structure does not move back and forth within the pump housing.  Accordingly, the term “can” should not be used/should be avoided in the claim language.
- Claim 15 recites the limitation “the cross-sectional area” in line 15 and "the longitudinal direction" in line 16. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to correct as: claim 15, page 2, line 15, “the cross-sectional area” should be changed to  -- a cross-sectional area--; page 2, line 16, “the longitudinal section” should be changed to --a longitudinal section--.  Appropriate correction is required.
- Claims 16, 17 and 24, the term “and/or” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Look up the term "and/or" in the dictionary - any dictionary. It means either "and" or "or". It is the word used in everyday life and nobody really doubts what it means even though it sometimes take a moment of thought to interpret it in a given context just like many other words do. Therefore, the claimed language suggests or makes alternative but does not positively recite both of the claimed limitations contained therein rendering the claim(s) indefinite. For examination purposes, under a broadest reasonable interpretation, these claimed limitations have been interpreted as not requiring both aforementioned components. See MPEP §2111.04.
Accordingly, the applicants are suggested to correct as: claim 16, lines 2-3, “at least one concave and/or at least one convex portion” should be changed to --at least one of a concave portion or a convex portion--; line 3, “the concave and/or convex portion” should be changed to -- the at least one of the concave portion or convex portion --. Also, the applicants are required to revise claims 17 and 24. Appropriate correction is required.
- Claim 20 recites the limitation “the magnitude of the radius of curvature” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to correct as: claim 20, page 3, line 1, “the magnitude of the radius of curvature” should be changed to  -- a magnitude of a radius of curvature --.  Appropriate correction is required.
- Claim 25 recites the limitation “the winding pitch” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to correct as: claim 25, page 3, line 1, “the winding pitch” should be changed to  -- a winding pitch --.  Appropriate correction is required.
- Claim 26 recites the limitation “the winding pitch” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to correct as: claim 26, page 4, line 1, “the winding pitch” should be changed to  -- a winding pitch --.  Appropriate correction is required.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 15-28 will be examined as best understood by the examiner.

Claim Objections
6.	Claims 15 and 17-18 are objected to because of the following informalities: 
	- claim 15:  page 2, line 16, “the spring” should be changed to -- the helical spring—for clarity and consistency the terminology in the claimed language.  
	- claim 17:  page 3, line 2, “the spring” should be changed to -- the helical spring--.  
	- claim 18:  page 3, line 2, “the spring” should be changed to -- the helical spring--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 15-19, 23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draskovits (Publication Number DE102005033293A1).
	Regarding claim 15, as shown in Figs. 1-5, Draskovits discloses a pump having an adjustable delivery volume, comprising: a. a pump housing 2 featuring a delivery chamber which comprises a delivery chamber inlet for a fluid and a delivery chamber outlet for the fluid; b. a delivery member 4, which can be rotated within the delivery chamber, for delivering the fluid; c. an adjusting device i. featuring a setting structure 6 (see Fig. 1), which is mounted such that it can move back and forth within the pump housing 2 in order to adjust the delivery volume of the pump, ii. and a helical spring 18 for applying a spring force, which acts in a setting direction, to the setting structure, wherein d. the windings of the helical spring 18 are enclosed by an envelope lying on the outside of the helical spring, wherein e. the cross-sectional area of the envelope as measured transversely with respect to the longitudinal direction of the spring 18 changes progressively in the longitudinal direction of the spring 18 (see Figs. 3-5).    
	Regarding claim 16, Draskovits discloses wherein the envelope comprises at least one concave and/or at least one convex portion in relation to the longitudinal direction of the spring 18, and the concave and/or convex portion is concave or convex throughout in the circumferential direction of the helical spring 18.
	Regarding claim 17, Draskovits discloses wherein the envelope exhibits either a convex or a concave profile in relation to the longitudinal direction of the spring 18 over the entire length of the helical spring, and the concave and/or convex portion is concave or convex throughout in the circumferential direction of the helical spring 18.
	Regarding claim 18, Draskovits discloses wherein the cross-sectional area of the envelope decreases or increases monotonically in the longitudinal direction of the spring 18 (see Fig. 3) over the entire length of the helical spring or at least in a portion.
Note that the term “or” is to claimed in claim 18; therefore, any prior art being only read on one part, is applied to reject the claim 18.

	Regarding claim 19, Draskovits discloses wherein the envelope exhibits a linear profile having a constant pitch in at least one portion or over the entire length in a longitudinal section of the helical spring 18 (see Fig. 3).	
	Regarding claim 23, Draskovits discloses wherein the envelope is rotationally symmetrical, and the longitudinal axis of the helical spring 18 forms the axis of symmetry of the envelope.
	Regarding claim 28, Draskovits discloses wherein the envelope forms a truncated cone, an hourglass, a bell or a barrel, at least when the helical spring 18 is not exposed to a load.
Note that the term “or” is to claimed in claim 28; therefore, any prior art being only read on one part, is applied to reject the claim 28.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Draskovits in view of Borlinghaus (Patent Number 4,120,459).
	Regarding claim 20, Draskovits discloses the invention as recited above; however, Draskovits fails to disclose a magnitude of a radius of curvature of the envelope being greater than 3 mm throughout.
	As shown in Figs. 1-5, Borlinghaus teaches wherein the magnitude of the radius of curvature of the envelope is greater than 3 mm throughout (see Table I-II).
It is examiner’s position that one having ordinary skill in the rotary pump art,  would have found it obvious to utilize the range of the magnitude of the radius of curvature of the envelope being greater than 3 mm throughout, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the cam, the rotor and the vanes.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	Please note that in the instant application (see page 6, 4th paragraph, lines 1-4), the applicant has not disclosed any criticality for the claimed limitation.
9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Draskovits in view of Borlinghaus.
	Regarding claim 21, Draskovits discloses the invention as recited above; however, Draskovits fails to disclose the cross-sectional area of the envelope at a first winding end of the helical spring and the cross-sectional area of the envelope at a second winding end of the helical spring being identical in size.
	As shown in Figs. 1-5, Borlinghaus teaches the cross-sectional area of the envelope at a first winding end of the helical spring and the cross-sectional area of the envelope at a second winding end of the helical spring are identical in size.
It is examiner’s position that one having ordinary skill in the rotary pump art,  would have found it obvious to utilize the cross-sectional area of the envelope at the first winding end of the helical spring and the cross-sectional area of the envelope at the second winding end of the helical spring are identical in size, since they are merely design parameters, depending on the design variables such as the load applied to the vane pump and the viscosity of the fluid.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	Please note that in the instant application (see page 4, 5th paragraph, lines 4-6, page 6, 3rd paragraph, lines 4-8 and page 7, 4th paragraph, lines 1-3), the applicant has not disclosed any criticality for the claimed limitation.
10.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Draskovits in view of Borlinghaus.
	Regarding claim 22, Draskovits discloses the invention as recited above; however, Draskovits fails to disclose the cross-sectional area of the envelope is at a maximum or minimum in a central region of the helical spring in the longitudinal direction of the spring.
	As shown in Figs. 1 and 3, Borlinghaus teaches wherein the cross-sectional area of the envelope is at a maximum or minimum in a central region of the helical spring in the longitudinal direction of the spring.
It would have been an obvious matter of design choice to have wherein the cross-sectional area of the envelope is at a maximum in a central region of the helical spring in the longitudinal direction of the spring, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP §2144.04).
11.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Draskovits in view of Horbasz et al. (Horbasz) (Publication Number  DE102014102061A1)
	Regarding claim 24, Draskovits discloses the invention as recited above; however, Draskovits fails to disclose wherein the envelope exhibits a cross-sectional area having a furthest extent which is smaller than 5 cm in the longitudinal direction of the spring, and/or in that the envelope exhibits a cross-sectional area having a smallest extent which is greater than 0.5 cm in the longitudinal direction of the spring.
	As shown in Figs. 1-3, Horbasz teaches wherein the envelope exhibits a cross-sectional area having a furthest extent which is smaller than 5 cm in the longitudinal direction of the spring (see page 5 of the English translation, para. [0026] and claim 10), and/or in that the envelope exhibits a cross-sectional area having a smallest extent which is greater than 0.5 cm in the longitudinal direction of the spring. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the wherein the envelope exhibits a cross-sectional area having a furthest extent which is smaller than 5 cm in the longitudinal direction of the spring, as taught by Horbasz in the Draskovits apparatus, since the use thereof would have provided the helical spring for supporting in the mechanical system.
It is examiner’s position that one having ordinary skill in the rotary pump art,  would have found it obvious to utilize the envelope exhibiting a cross-sectional area having a furthest extent which is smaller than 5 cm in the longitudinal direction of the spring, and/or in that the envelope exhibits a cross-sectional area having a smallest extent which is greater than 0.5 cm in the longitudinal direction of the spring, since they are merely design parameters, depending on the design variables such as the load applied to the cam ring, the rotor, the vanes and the viscosity of the fluid.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
12.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Draskovits in view of Horbasz et al. (Horbasz) (Publication Number  DE102014102061A1).
	Regarding claim 25, Draskovits discloses the invention as recited above; however, Draskovits fails to disclose wherein the winding pitch of the helical spring being constant over the length of the helical spring when not exposed to a load.   	
	As shown in Figs. 1-2, Horbasz teaches wherein the winding pitch of the helical spring is constant over the length of the helical spring when not exposed to a load (see page 4, lines 5-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the winding pitch of the helical spring being constant over the length of the helical spring when not exposed to a load, as taught by Horbasz in the Draskovits apparatus, since the use thereof would have provided the helical spring for supporting in the mechanical system.
13.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Draskovits in view of design choice.
	Draskovits discloses the invention as recited above; however, Draskovits fails to disclose the winding pitch of the helical spring being smaller than 1 cm when the helical spring is not exposed to a load.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a range of the winding pitch of the helical spring being is smaller than 1 cm when the helical spring is not exposed to a load, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   
Further, the subject specification (see page 9, 4th paragraph, lines 2-3) fails to provide a specific reason for choosing a range of the helical spring being is smaller than 1 cm.
14.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Draskovits in view of Borlinghaus.
	Regarding claim 27, Draskovits discloses the invention as recited above; however, Draskovits fails to disclose the helical spring being a helical compression spring, the characteristic curve of which comprises a linear portion and a progressive portion.
	As shown in Figs. 1 and 3, Borlinghaus teaches wherein the helical spring is a helical compression spring, the characteristic curve of which comprises a linear portion and a progressive portion (see abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the helical spring being a helical compression spring, the characteristic curve of which comprises a linear portion and a progressive portion, as taught by Borlinghaus in the Draskovits apparatus, since the use thereof would have provided a spring in which, in fully collapsed form under maximum load, the coils are laid against the surfaces at each end of the spring.
	Additionally, it would have been an obvious matter of design choice to have wherein the helical spring is a helical compression spring, the characteristic curve of which comprises a linear portion and a progressive portion, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP §2144.04).

Prior Art
15.	The IDS (PTO-1449) filed on Feb. 11, 2022 and Aug. 27, 2021 has been considered.  An initialized copy is attached hereto.  
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Koizumi (U.S. Patent Number 4,733,036), Gladney (U.S. Patent Application Publication Number 2005/0005354A1), Barman (U.S. Patent Application Publication Number 2006/0042016A1), DeFranks (U.S. Patent Application Publication Number 2011/0148018A1) and Gitt-Gehrke et al. (Publication Number DE102016226117), each further discloses a state of the art.
	

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746